Appeal by the defendant from a judgment of the County Court, Rockland County (Alfieri, J.), rendered June 18, 2012, convicting her of criminal possession of stolen property in the fourth degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At the plea allocution, the County Court sufficiently advised the defendant of the nature of the right to appeal, and the record establishes that the defendant knowingly, voluntarily, and intelligently waived that right. Thus, although the Rockland County pre-printed form waiver of the right to appeal signed by the defendant contained erroneous statements with regard to the waiver of the right to appeal (see People v Edmunson, 109 AD3d 621 [2013]), the defendant’s waiver of her right to appeal was valid (see id.; People v Pelaez, 100 AD3d 803, 804 [2012]). Accordingly, review of the defendant’s contention that the sentence imposed was excessive is precluded (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248, 255 [2006]). Dillon, J.E, Hall, Roman and Cohen, JJ., concur.